Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ayhan Mertogul on May 19, 2021.
	The claims have been amended as follows:
1. (Currently Amended) A shallow bed solvent extractor comprising:
at least one moving bed having upstream and downstream ends;
a feed inlet positioned adjacent to the upstream end, wherein a first batch of wet cannabinoid and terpene containing material is introducible to the at least one moving bed through the feed inlet;
an outlet positioned adjacent to the downstream end, wherein the first batch of wet cannabinoid and terpene containing material is carried on the at least one moving bed and exits the extractor through the outlet; and
a drive system operatively connected to the at least one moving bed; 
a plurality of sprayers disposed above the upstream and downstream ends of the at least one moving bed; and
a terpene solvent; wherein
the plurality of sprayers spray the first batch of wet cannabinoid and terpene 
the shallow bed extractor further comprises:
a pressing mechanism operationally disposed downstream of is configured to compress and to squeeze out a mixture of one or more terpenes, water, and other organic matter from the wet cannabinoid and terpene containing material; and
a collection vessel connected directly to the pressing mechanism and configured to collect [[,]] mixture of one or more terpenes, water, and other organic matter, wherein the collection vessel is further configured to allow the squeezed out mixture of one or more terpenes, water, and other organic matter 
at least a portion of the terpene solvent comprises the squeezed out one or more terpenes separated out of the mixture.

2. (Cancelled).

3. (Previously Presented) The shallow bed solvent extractor of claim 1, wherein the terpene solvent is selected from the group of terpenes consisting of d’limonene, Myrcene, Linalool, Caryophyllene, Alpha-pinene, Beta-pinene, Humulene, and combinations thereof.

4. (Previously Presented) The shallow bed solvent extractor of claim 1, wherein at least a portion of the terpene solvent is extracted from a second batch of wet cannabinoid and terpene containing material introduced into the shallow bed solvent extractor prior to the introduction of the first batch.

5. – 7. (Cancelled).

8. (Original) The shallow bed solvent extractor of claim 1, wherein the at least one moving bed comprises two oppositely moving beds operationally connected between the downstream end of the first moving bed and the upstream end of the second moving bed.

9. (Cancelled).

10. (Cancelled).  

11. (Currently Amended) The shallow bed solvent extractor of claim [[9]] 1, wherein the pressing mechanism is selected from the group of pressing mechanisms consisting of a screw press, a jacketed screw press, and a sludge press.

12. (Currently Amended) A method for using a shallow bed solvent extractor, comprising the steps of:
providing a shallow bed solvent extractor comprising:

a feed inlet positioned adjacent to the upstream end;
an outlet positioned adjacent to the downstream end; 
a terpene solvent;
a drive system operatively connected to the at least one moving bed; and 
a plurality of sprayers disposed above the upstream and downstream ends of the at least one moving bed;
introducing a first batch of wet cannabinoid and terpene containing material into the at least one moving bed through the feed inlet;
carrying the first batch of wet cannabinoid and terpene containing material on the at least one moving bed;
washing the first batch of wet cannabinoid and terpene containing material being carried on the at least one moving bed with the terpene solvent sprayed through the plurality of sprayers;
providing a pressing mechanism operationally disposed downstream of 
allowing the wet cannabinoid and terpene containing material to exit the extractor through the outlet;
introducing the wet cannabinoid and terpene containing material into the pressing mechanism;
compressing the wet cannabinoid and terpene containing material within the pressing mechanism to squeeze out a mixture of one or more terpenes, water, and other organic matter from the wet cannabinoid and terpene containing material;

allowing the mixture of one or more terpenes, water, and other organic matter to stand until the one or more terpenes separates out of the mixture; and
collecting the one or more terpenes and using [[it]] the one or more collected terpenes as part of the terpene solvent in the washing step.
The following is an examiner’s statement of reasons for allowance: Independent apparatus claim 1 is now deemed to distinguish over all of the prior art of record in view of the combination of recitation of the shallow bed extractor further comprises:
“a pressing mechanism operationally disposed downstream of the outlet, wherein the wet cannabinoid and terpene containing material exits the extractor through the outlet and is introduced into the pressing mechanism, and the pressing mechanism is configured to compress the wet cannabinoid and terpene containing material and to squeeze out a mixture of one or more terpenes, water, and other organic matter from the wet cannabinoid and terpene containing material;
a collection vessel connected directly to the pressing mechanism and configured to collect the squeezed out mixture of one or more terpenes, water, and other organic matter, wherein the collection vessel is further configured to allow the squeezed out mixture of one or more terpenes, water, and other organic matter to stand until the squeezed out one or more terpenes separates out of the mixture; and wherein
at least a portion of the terpene solvent comprises the squeezed out one or more terpenes separated out of the mixture”.
Independent method claim 12 similarly distinguishes in view of: “providing a pressing mechanism operationally disposed downstream of the outlet;

introducing the wet cannabinoid and terpene containing material into the pressing mechanism;
compressing the wet cannabinoid and terpene containing material within the pressing mechanism to squeeze out a mixture of one or more terpenes, water, and other organic matter from the wet cannabinoid and terpene containing material;
collecting the mixture of one or more terpenes, water, and other organic matter;
allowing the mixture of one or more terpenes, water, and other organic matter to stand until the one or more terpenes separates out of the mixture; and
collecting the one or more terpenes and using the one or more collected terpenes as part of the terpene solvent in the washing step”.


The Examiners Amendment was made for purposes of better distinguishing the claims over the previously applied prior art as well as mitigate issues pertaining to 35 U.S.C. 112 (a) and 112 (b). Support for the amendments is found in figure 7 and 7A and at the Specification in the paragraph bridging pages 12 and 13 and in the 1st full paragraph of page 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/20/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778